Citation Nr: 9900156	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for chronic 
right maxillary sinusitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from January 1940 
to October 1943.  

This appeal arises from a December 1995 rating action of the 
Wilmington, Delaware, regional office (RO).  By this rating 
decision, the RO denied a disability evaluation greater than 
10 percent for the veterans service-connected chronic right 
maxillary sinusitis.  After perfecting an appeal as to the 
issue of entitlement to an increased disability rating for 
this service-connected disability, the veteran presented 
testimony regarding his claim at a personal hearing conducted 
in September 1996 before a hearing officer at the RO.  In 
February 1997, the hearing officer who conducted the personal 
hearing granted a 30 percent evaluation for the veterans 
chronic right maxillary sinusitis.  The hearing officer 
determined that a disability rating greater than 30 percent 
was not warranted.  


REMAND

As noted above, the veterans service-connected chronic right 
maxillary sinusitis is currently rated as 30 percent 
disabling.  Initially, the Board notes that the criteria used 
to evaluate disabilities of the respiratory system under 
38 C.F.R. § 4.97 of the VA Schedule for Rating Disabilities 
were revised, effective from October 7, 1996.  See 61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996).  According to the 
supplemental statement of the case and hearing officers 
decision which were furnished to the veteran in February 
1997, the hearing officer properly considered the pertinent 
evaluation criteria which were effective both prior to, and 
since, October 7, 1996.  

Rating criteria currently in effect indicate that evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants the grant of a 
30 percent disability evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998).  Evidence, following radical 
surgery, of chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries will result in the assignment of a 50 percent 
disability rating.  Id.  A note following these codes 
explains that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 (1998).  

Previously, in a statement of the case furnished to the 
veteran in June 1996, the RO informed him of the rating 
criteria effective prior to October 7 1996.  According to 
these previous criteria, evidence of severe chronic maxillary 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence warrants the grant of a 30 percent 
disability evaluation.  38 C.F.R. § 4.97 (1996).  Evidence of 
post-operative chronic maxillary sinusitis following radical 
operation with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations will 
result in the assignment of a 50 percent disability 
evaluation.  Id.  

Review of the claims folder indicates that the veteran was 
last examined for compensation purposes in September 1996.  
The Board acknowledges that the claims folder contains an 
August 1997 letter from the veterans physician who stated 
that he had treated the veteran since January 1996.  
According to the physicians statement, the veteran had had a 
history of multiple antibiotic treatments with steroid 
sprays.  He had had symptoms of persistent sinus and facial 
pressure (right side greater than left), an air fluid level 
of the right maxillary sinus (which had been demonstrated on 
a computerized tomography scan), and previous surgery.  The 
physician explained that, as a result of a poor response to 
conservative antibiotic treatment, the veteran underwent 
endoscopic sinus surgery in August 1996.  In addition, the 
physician expressed his opinion that the veteran had had an 
overall improvement in his sinuses and that a post-operative 
nasal endoscopy showed well-healed ethmoid cavities with 
patent meatal antrotomies.  

Despite the assessment that the veteran experienced 
improvement following the August 1996 surgery, the veteran 
has continued to complain of what might be characterized as 
near constant or constant symptoms.  At the September 1996 
hearing, he described daily problems which, if accurately 
portrayed, may be said to represent near constant symptoms, 
even after the August 1996 surgery.  In this regard, the 
Board notes that this was not the veterans first surgery 
(antrostomies were performed in February and May 1947), and a 
September 1996 treatment record entry showed the need to 
continue use of Augmentin.  This is significant because near 
constant or severe symptoms following repeated surgeries 
warrant the assignment of an increased (50 percent) rating.  
Therefore, in order to ascertain whether the veteran 
continues to experience problems of the type that warrant an 
increased rating, a remand is required.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment 
received for his service-connected 
chronic right maxillary sinusitis, 
especially following the August 1996 
surgery.  The RO should assist him in 
accordance with 38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent of his service-connected 
chronic right maxillary sinusitis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner.  
The veterans recent history of recurring 
symptoms should be set forth in detail, 
including the frequency of each problem 
identified.  After interviewing and 
examining the veteran, as well as 
reviewing the pertinent medical records 
contained in the claims folder, the 
examiner should describe the severity of 
the symptoms experienced by the veteran, 
and the frequency of problems with 
headaches, pain, tenderness, purulent 
discharge or crusting. 

3.  When this development has been 
completed, the RO should re-adjudicate 
the issue on appeal.  In adjudicating the 
veterans increased rating claim, the RO 
must consider the respiratory system 
rating criteria in effect prior to, and 
since, October 7, 1996.  Those most 
favorable to the veterans claim should 
be applied.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time in which to respond.  Thereafter, the case, in 
accordance with the current appellate procedures, should be 
returned to the Board for further appellate review.  The 
purpose of this remand is to obtain clarifying evidence.  No 
action is required of the veteran until he receives further 
notice.  By this remand, the Board intimates no opinion as to 
the final outcome of the veterans increased rating claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
